     Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 1 of 26 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS

NATASHA OWENS, an individual

                             Plaintiff,

              vs.
                                                      CASE NO. 21-CV-2477

Cook Incorporated; Cook Medical
Incorporated; Cook Group Incorporated;
Cook Medical, LLC,                                    JURY TRIAL DEMANDED

                             Defendants.

                                          COMPLAINT

       Plaintiff NATASHA OWENS, by and through her undersigned attorney, hereby

sues defendants Cook Incorporated, Cook Incorporated a/k/a Cook Medical Incorporated,

Cook Group Incorporated, Cook Medical, LLC, alleges as follows:

                                           PARTIES

       1.     Plaintiff NATASHA OWENS (hereinafter “Plaintiff”) at all times relevant

to this action resided in, continues to reside in, and is a citizen of McHenry County, Illinois.

       2.     Defendant Cook Incorporated was and is an Indiana corporation with its

principal place of business located at 750 Daniels Way, Bloomington, Indiana 47402. At

all times relevant to this action, Cook Incorporated designed, set specifications,

manufactured, prepared, compounded, assembled, processed, promoted, marketed,

distributed, and/or sold the inferior vena cava filter (“IVC Filter”) known as the Gunther

Tulip™ Vena Cava Set (hereinafter “Cook filter”) to be implanted in patients throughout


                                               1
      Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 2 of 26 PageID #:2




the United States, including Illinois.    At all times relevant hereto, Defendant Cook

Incorporated was registered to do business in Illinois, engaged in business in Illinois, has

conducted substantial business activities and derived substantial revenue from within the

State of Illinois. This Defendant has also carried on solicitations or service activities in

Illinois.

        3.     Defendant Cook Medical Incorporated is a wholly owned subsidiary of

Defendant Cook Incorporated with its principal place of business located at 750 Daniels

Way, Bloomington, Indiana 47402. Defendant Cook Medical Incorporated was and is an

Indiana corporation authorized and/or doing business in the state of Illinois. At all times

relevant to this action, Cook Medical Incorporated designed, set specifications,

manufactured, prepared, compounded, assembled, processed, promoted, marketed,

distributed, and/or sold the inferior vena cava filter (“IVC Filter”) known as the Gunther

Tulip™ Vena Cava Set to be implanted in patients throughout the United States, including

Illinois. At all times relevant hereto, Defendant Cook Medical Incorporated was engaged

in business in Illinois has conducted substantial business activities and derived substantial

revenue from within the State of Illinois. This Defendant has also carried on solicitations

or service activities in Illinois.

        4.     Defendant Cook Group Incorporated was and is an Indiana corporation

having its principal place of business located at 750 Daniels Way, Bloomington, Indiana

47402. At all times relevant to this action, Cook Group Incorporated designed, set

specifications, manufactured, prepared, compounded, assembled, processed, promoted,


                                             2
      Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 3 of 26 PageID #:3




marketed, distributed, and sold the inferior vena cava filter (“IVC Filter”) known as the

Gunther Tulip ™ Vena Cava Set to be implanted in patients throughout the United States,

including Illinois. At all times relevant hereto, Defendant Cook Group Incorporated was

engaged in business, has conducted substantial business activities, and derived substantial

revenue from within the State of Illinois. This Defendant has also carried on solicitations

or service activities in Illinois.

       5.      Defendant Cook Medical, LLC was and is an Indiana limited liability

corporation with its principal place of business located at 750 Daniels Way, Bloomington,

Indiana 47402 with its sole member being Cook Incorporated and maintains its principal

place of business located at 750 Daniels Way, Bloomington, Indiana 47402. At all times

relevant to this action, Cook Medical, LLC designed, set specifications, manufactured,

prepared, compounded, assembled, processed, promoted, marketed, distributed, and/or

sold the inferior vena cava filter (“IVC Filter”) known as the Gunther Tulip ™ Vena Cava

Set to be implanted in patients throughout the United States, including Illinois. At all times

relevant hereto, Cook Medical, LLC. was registered to do business with the State of

Illinois. At all times relevant hereto, Defendant Cook Medical LLC was engaged in

business in Illinois, has conducted substantial business activities and derived substantial

revenue from within the State of Illinois. This Defendant has also carried on solicitations

or service activities in Illinois.




                                              3
      Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 4 of 26 PageID #:4




       6.      Defendants Cook Incorporated, Cook Incorporated a/k/a Cook Medical

Incorporated, Cook Group Incorporated, and Cook Medical, LLC shall be referred to herein

individually by name or collectively as the “Cook Defendants.”

       7.      At all times alleged herein, Cook Defendants include and included any and

all parent companies, subsidiaries, affiliates, divisions, franchises, partners, joint venturers,

and organizational units of any kind, their predecessors, successors, and assigns and their

officers, directors, employees, agents, representatives, and any and all other persons acting

on their behalf.

       8.      At all times herein mentioned, each of the Cook Defendants were the agents,

servants, partners, predecessors in interest, and joint venturers of each other, and were at

all times operating and acting with the purpose and scope of said agency, service,

employment, partnership, joint enterprise, and/or joint venture.

                              JURISDICTION AND VENUE

       9.      Personal jurisdiction is proper pursuant to 28 U.S.C. § 1332. The Cook

Defendants have conducted and continue to conduct substantial and systematic business

activities related to their IVC filters, including the Gunther Tulip ™ Vena Cava Filter

(hereinafter “Cook filter”) at issue in this case, in this jurisdiction. Such activities include,

but are not limited to: (a) sales of IVC filters, including the Cook filter at issue in this case,

in this jurisdiction; (b) hiring, training, and deploying employees, including managers and

sales representatives, in this jurisdiction; (c) advertising and marketing of their IVC filters,

including the Cook filter at issue in this case, in this jurisdiction; (d) maintenance of


                                                4
      Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 5 of 26 PageID #:5




company files and equipment relating to the Cook filter in this case, in this jurisdiction; (e)

payment of employee salaries in this jurisdiction; and (f) maintenance of a website directed

to all states, including Illinois. Defendant Cook Medical LLC is registered to do business

in the State of Illinois. The Cook Defendants also committed tortious acts within the State

of Illinois and caused injury to persons or property within the State of Illinois arising out

of acts or omissions by the Cook Defendant outside this state at or about the time of the

Plaintiff’s injury, while the Cook Defendants were engaged in solicitation or service

activities within the State of Illinois; and/or, while products, materials, or things processed,

serviced, or manufactured by the Cook Defendants were used or consumed within Illinois

in the ordinary course of commerce, trade, or use.

        10.   There is complete diversity between the parties and the amount in

controversy exceeds $75,000 exclusive of interest and costs. See 28 U.S.C. § 1332.

        11.   Venue is properly laid pursuant to 28 U.S.C. § 1391(b)(2) and (d), as the

Cook Defendants’ Cook filter was marketed, sold, implanted and failed in McHenry

County, Illinois and the Defendants are corporations subject to personal jurisdiction in the

district.

        12.   Plaintiff’s claims in this action are brought solely under state law. Plaintiff

does not herein bring, assert, or allege, either expressly or impliedly, any causes of action

arising under any federal law, statute, regulation, or provision. Thus, there is no federal

jurisdiction in this action on the basis of a federal question under 28 U.S.C. § 1331.

                        GENERAL FACTUAL ALLEGATIONS


                                               5
     Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 6 of 26 PageID #:6




        13.   Plaintiff brings this case against the Cook Defendants because of serious,

life-threatening injuries she suffered as a result of the Cook Defendants’ surgically

implanted medical device, the Cook Gunther Tulip filter, that was implanted by Michael J.

Sichlau, MD, at Elmhurst Memorial Hospital in Elmhurst, Illinois on or about July 12,

2012.

        14.   Cook Defendants design, research, develop, manufacture, test, market,

advertise, promote, distribute, and sell IVC filters, which are marketed and sold as both

permanent and retrievable devices, purportedly to prevent recurrent pulmonary embolism

via placement in the vena cava. One such product is the Cook Gunther Tulip IVC filter.

        15.   Cook Defendants sought Food and Drug Administration (“FDA”) clearance

to market the Cook Gunther Tulip Filter device and/or its components under Section 510(k)

of the Medical Device Amendment.

        16.   On or about October of 2000, the Cook Defendants obtained FDA clearance

to market the Cook Gunther Tulip filter under Section 510(k) of the Medical Device

Amendment as a permanent IVC filter.

        17.   On or about October 31, 2003, the Cook Defendants obtained FDA clearance

to market the Cook Gunther Tulip under Section 510(k) of the Medical Device Amendment

as a retrievable IVC filter.

        18.   Section 510(k) allows marketing of medical devices if the manufacturer

claims the device is substantially equivalent to other legally marketed predicate devices

without formal review for the safety or efficacy of said device. The device is then cleared


                                            6
      Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 7 of 26 PageID #:7




by the FDA under Section 510(k). The Cook Defendants claimed that the Gunther Tulip

filter was substantially equivalent to the Greenfield and LGM Vena Tech IVC filters.

        19.     An IVC filter, like the Cook Gunther Tulip filter, is a device ostensibly

designed and intended to filter blood clots that would otherwise travel from the lower

portions of the body to the heart and lungs, resulting in a pulmonary embolism (PE). IVC

filters are marketed as being safe to implant, either temporarily or permanently, within the

vena cava.

        20.     The inferior vena cava is a vein that returns blood to the heart from the lower

portion of the body. In certain people, and for various reasons, thrombi travel from vessels

in the legs and pelvis, through the vena cava into the lungs. These thrombi can develop in

the deep leg veins. The thrombi are called “deep vein thrombosis” or DVT. If the thrombi

reach the lungs, they are considered “pulmonary emboli” or PE.

        21.     An IVC filter, like the Cook Gunther Tulip filter, is ostensibly designed to

prevent thromboembolic events by filtering or preventing blood clots/thrombi from

traveling to the heart and/or lungs.

        22.     The Gunther Tulip filter has four (4) anchoring struts for fixation with

webbed wires (like tulip petals) between each of the anchoring structs.

        23.     On or about July 12, 2012, Plaintiff was implanted with a Cook Gunther

Tulip IVC filter at Elmhurst Memorial Hospital in Elmhurst, Illinois by Michael J. Sichlau,

MD. The Cook filter placed in Plaintiff was stated to be appropriate for use as a permanent

filter or a retrievable filter.


                                               7
     Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 8 of 26 PageID #:8




       24.    Plaintiff’s Cook Gunther Tulip IVC filter subsequently malfunctioned and

caused injury and damages to Plaintiff. In particular, Plaintiff’s filter perforated through

her IVC. One strut extended into Plaintiff’s small bowel, a second strut abutted her

abdominal aorta, and a third strut abutted her L3 vertebral body with surrounding

hypertrophic change. Plaintiff further underwent a complex retrieval procedure. The full

impact of the filter’s failure on Plaintiff is unknown.

       25.    At all times relevant hereto, the Cook Gunther Tulip filter was widely

advertised and promoted by the Cook Defendants as a safe and effective treatment for

prevention of recurrent pulmonary embolism via placement in the vena cava.

       26.    At all times relevant hereto, the Cook Defendants knew or should have

known its retrievable IVC filters were defective and knew that the defect was attributable

to the design’s failure to withstand the normal anatomical and physiological loading cycles

exerted in vivo.

       27.    The Cook Defendants failed to disclose to physicians, patients, or Plaintiff

that its retrievable IVC filters, including the Gunther Tulip filter, were subject to breakage,

collapse, causing thrombus, and/or the appropriate degree of risk of damage to the vena

cava wall.

       28.    At all times relevant hereto, the Cook Defendants continued to promote their

retrievable IVC filters, including the Gunther Tulip filter, as safe and effective, even though

the clinical trials that had been performed were not adequate to support long- or short-term

efficacy.


                                              8
     Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 9 of 26 PageID #:9




       29.    The Cook Defendants concealed the known risks and failed to warn of known

or scientifically knowable dangers and risks associated with its IVC filters, including the

Gunther Tulip filter, as aforesaid.

       30.    The failure of the Cook filter is attributable, in part, to the fact that the Cook

retrievable IVC filters, including the Gunther Tulip filter, suffer from a design defect

causing the filters to be unable to withstand the normal anatomical and physiological

loading cycles exerted in vivo.

       31.    At all times relevant hereto, the Cook Defendants failed to provide sufficient

warnings and instructions that would have put Plaintiff and the general public on notice of

the dangers and adverse effects caused by implantation of the Gunther Tulip IVC filter,

including, but not limited to, the design’s failure to withstand the normal anatomical and

physiological loading cycles exerted in vivo.

       32.    The Gunther Tulip IVC filter was designed, manufactured, distributed, sold,

and/or supplied by the Cook Defendants, and was marketed while defective due to the

inadequate warnings, instructions, labeling, and/or inadequate testing in light of the Cook

Defendants knowledge of the product’s failure and serious adverse events.

       33.    At all times relevant hereto, the officers and/or directors of the Cook

Defendants named herein participated in, authorized, and/or directed the production and

promotion of the aforementioned products when they knew or should have known of the

hazardous and dangerous propensities of said products, and thereby actively participated

in the tortious conduct that resulted in the injuries suffered by Plaintiff.


                                                9
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 10 of 26 PageID #:10




                              FRAUDULENT CONCEALMENT

       34.     The Cook Defendants were and remain under a continuing duty to disclose

the true character, quality, and nature of the device that was implanted in Plaintiff, but

instead they concealed them.      The Cook Defendants’ conduct, as described in this

complaint, amounts to conduct purposely committed, which they must have realized was

dangerous, heedless, and reckless, without regard to the consequences or the rights and

safety of Plaintiff.

                       CORPORATE/VICARIOUS LIABILITY

       35.     At all times herein mentioned, the Cook Defendants were agents, servants,

partners, aiders and abettors, co-conspirators, and/or joint venturers, and were at all times

operating and acting within the purpose and scope of said agency, service, employment,

partnership, conspiracy, and/or joint venture and rendered substantial assistance and

encouragement to each other, knowing that their collective conduct constituted a breach of

duty owed to the Plaintiff.

       36.     There exists and, at all times herein mentioned, there existed a unity of

interest in ownership between the Cook Defendants such that any individuality and

separateness between them have ceased and these Cook Defendants are alter egos of one

another. Adherence to the fiction of the separate existence of these Cook Defendants as

entities distinct from each other will permit an abuse of the corporate privilege and would

sanction a fraud and/or would promote injustice.




                                             10
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 11 of 26 PageID #:11




       37.    At all times herein mentioned, the Cook Defendants, and each of them, were

engaged in the business of, or were successors in interest to, entities engaged in the business

of researching, designing, formulating, compounding, testing, manufacturing, producing,

processing, assembling, inspecting, distributing, marketing, labeling, promoting,

packaging, and/or advertising for sale, and selling products for use by the Plaintiff. As

such, each Defendant is individually, as well as jointly and severally, liable to the Plaintiff

for Plaintiff’s damages.

       38.    At all times herein mentioned, the officers and/or directors of the Cook

Defendants named herein participated in, authorized and/or directed the production,

marketing, promotion and sale of the aforementioned products when they knew, or with

the exercise of reasonable care and diligence should have known, of the hazards and

dangerous propensities of said products, and thereby actively participated in the tortious

conduct that resulted in the injuries suffered by the Plaintiff.

                                        COUNT I
                                      NEGLIGENCE

       39.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       40.    At all times relevant to this cause of action, the Cook Defendants were in the

business of designing, developing, setting specifications, manufacturing, marketing,

selling, and distributing the Gunther Tulip filter.

       41.    The Cook Defendants designed, manufactured, marketed, inspected, labeled,

promoted, distributed, and sold the Gunther Tulip filter that was implanted in Plaintiff.

                                              11
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 12 of 26 PageID #:12




       42.      The Cook Defendants had a duty to exercise reasonable and prudent care in

the development, testing, design, manufacture, inspection, marketing, labeling, promotion,

distribution, and sale of the Gunther Tulip filter so as to avoid exposing others, including

Plaintiff, to foreseeable and unreasonable risks of harm.

       43.      The Cook Defendants knew or should have known that the Gunther Tulip

filter was dangerous or was likely to be dangerous when used in its intended or reasonably

foreseeable manner.

       44.      At the time of manufacture and sale of the Gunther Tulip filter (2000 until

Present), the Cook Defendants knew or should have known that the Gunther Tulip filter:

             a. Was designed and manufactured in such a manner so as to present an
                unreasonable risk of fracture of portions of the device;

             b. Was designed and manufactured so as to present an unreasonable risk of
                migration of the device and/or portions of the device;

             c. Was designed and manufactured so as to present an unreasonable risk of the
                device tilting and/or perforating the vena cava wall; and/or

             d. Was designed and manufactured to have unreasonable and insufficient
                strength or structural integrity to withstand normal placement within the
                human body.

             e. There were no clinical trials which adequately established the efficacy of
                filter in preventing pulmonary embolisms.

       45.      At the time of manufacture and sale of the Gunther Tulip filter (2000 until

Present), the Cook Defendants knew or should have known that using the Gunther Tulip

filter in its intended use or in a reasonably foreseeable manner created a significant risk of

a patient suffering severe health side effects, including, but not limited to: hemorrhage;

cardiac/pericardial tamponade; thrombus, cardiac arrhythmia and other symptoms similar

                                             12
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 13 of 26 PageID #:13




to myocardial infraction; perforations of tissue, vessels, and organs; and other severe

personal injuries and diseases, which are permanent in nature, including, but not limited

to, death, physical pain and mental anguish, scarring and disfigurement, diminished

enjoyment of life, continued medical care and treatment due to chronic injuries/illness

proximately caused by the device; and the continued risk of requiring additional medical

and surgical procedures including general anesthesia, with the attendant risk of life

threatening complications.

        46.   The Cook Defendants knew or should have known that consumers of the

Gunther Tulip filter would not realize the danger associated with using the device in its

intended use and/or in a reasonably foreseeable manner.

        47.   The Cook Defendants breached their duty to exercise reasonable and prudent

care in the development, testing, design, manufacture, inspection, marketing, labeling,

promotion, distribution, and sale of the Gunther Tulip filter in, among others, the following

ways:

        a. Designing and distributing a product which the Cook Defendants knew or should
           have known that the likelihood and severity of potential harm from the product
           exceeded the burden of taking safety measures to reduce or avoid harm;

        b. Designing and distributing a product which they knew or should have known
           that the likelihood and severity of potential harm from the product exceeded the
           likelihood of potential harm from other devices available for the same purpose;

        c. Failing to use reasonable care in manufacturing the product and producing a
           product that differed from their design or specifications or from other typical
           units from the same production line;

        d. Failing to use reasonable care to warn or instruct, including pre- and post-sale,
           Plaintiff, Plaintiff’s physicians, Plaintiff’s agents, or the general healthcare


                                             13
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 14 of 26 PageID #:14




            community about the Gunther Tulip filter’s substantially dangerous condition or
            about facts making the product likely to be dangerous;

      e. Failing to perform reasonable pre- and post-market testing of the Gunther Tulip
         filter to determine whether or not the product was safe for its intended use;

      f. Failing to provide adequate instructions, guidelines, and safety precautions,
         including pre- and post-sale, to those persons to whom it was reasonably
         foreseeable would prescribe, use, and implant the Gunther Tulip filter;

      g. Advertising, marketing, and recommending the use of the Gunther Tulip filter,
         while concealing and failing to disclose or warn of the dangers known by Cook
         Defendants to be connected with and inherent in the use of the Gunther Tulip
         filter;

      h. Representing that the Gunther Tulip filter was safe for its intended use when, in
         fact, the Cook Defendants knew and should have known the product was not
         safe for its intended purpose;

      i. Continuing to manufacture and sell the Gunther Tulip filter with the knowledge
         that the product was dangerous and not reasonably safe;

      j. Failing to use reasonable and prudent care in the design, research, manufacture,
         and development of the Gunther Tulip filter so as to avoid the risk of serious
         harm associated with the use of the Gunther Tulip filter;

      k. Advertising, marketing, promoting, and selling the Gunther Tulip filter for uses
         other than as approved and indicated in the product’s label;

      l. Failing to establish an adequate quality-assurance program used in the
         manufacturing of the Gunther Tulip filter; and,

      m. Failing to establish and maintain an adequate post-market surveillance program.

      48.      A reasonable manufacturer, distributor, or seller under the same or similar

circumstances would not have engaged in the aforementioned acts and omissions.

      49.      As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss have yet to be determined.


                                             14
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 15 of 26 PageID #:15




                              COUNT II
             STRICT PRODUCTS LIABILITY – FAILURE TO WARN

       50.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       51.    The Cook Defendants designed, set specifications, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the Gunther

Tulip filter, including the one implanted into Plaintiff, into the stream of commerce and in

the course of same, directly advertised and marketed the device to consumers or persons

responsible for consumers.

       52.    At the time the Cook Defendants designed, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the device

into the stream of commerce, the Cook Defendants knew or should have known the device

presented an unreasonable danger to users of the product when put to its intended and

reasonably anticipated use. Specifically, the Cook Defendants knew or should have known

at the time they manufactured, labeled, distributed and sold the Gunther Tulip filter, which

was implanted into Plaintiff, that the Gunther Tulip filter, inter alia, posed a significant

and higher risk than other similar devices of device failure (fracture, migration, tilting, and

perforation of the vena cava wall) and resulting in serious injuries.

       53.    Consequently, the Cook Defendants had a duty to warn of the risk of harm

associated with the use of the device and to provide adequate instructions on the safe and

proper use of the device.



                                              15
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 16 of 26 PageID #:16




       54.    The Cook Defendants Cook further had a duty to warn of dangers and proper

safety instructions that they became aware of even after the device was distributed and

implanted in Plaintiff.

       55.    Despite their duties, the Cook Defendants failed to adequately warn of

material facts regarding the safety and efficacy of the Gunther Tulip filter, and further

failed to adequately provide instructions on the safe and proper use of the device. These

failures rendered the Cook filter unreasonably dangerous to Plaintiff.

       56.    No health care provider, including Plaintiff’s, or patient would have used the

device in the manner directed, had those facts been made known to the prescribing

healthcare providers and/or ultimate users of the device.

       57.    The health risks associated with the device as described herein are of such a

nature that ordinary consumers would not have readily recognized the potential harm.

       58.    Plaintiff and Plaintiff’s healthcare providers used the device in a normal,

customary, intended, and foreseeable manner, namely as a surgically implanted device

used to prevent pulmonary embolisms.

       59.    Therefore, the Gunther Tulip filter implanted into Plaintiff was defective and

unreasonably dangerous at the time of release into the stream of commerce due to

inadequate warnings, labeling, and/or instructions accompanying the product.

       60.    The Gunther Tulip filter implanted into Plaintiff was in the same condition

as when it was manufactured, inspected, marketed, labeled, promoted, distributed, and sold

by the Cook Defendants.


                                            16
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 17 of 26 PageID #:17




       61.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss have yet to be determined.

                              COUNT III
               STRICT PRODUCTS LIABILITY – DESIGN DEFECT

       62.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       63.    At all times relevant to this action, the Cook Defendants developed, tested,

designed, manufactured, inspected, labeled, promoted, distributed, and sold into the stream

of commerce the Gunther Tulip filter, including the one implanted in Plaintiff.

       64.    The Gunther Tulip filter was expected to, and did, reach its intended

consumers without substantial change in the condition in which it was in when it left the

Cook Defendants possession. In the alternative, any changes that were made to Gunther

Tulip filter implanted in Plaintiff were reasonably foreseeable to the Cook Defendants.

       65.    The Gunther Tulip filter implanted in Plaintiff was defective in design

because it failed to perform as safely as persons who ordinarily use the product would have

expected at the time of use.

       66.    The Gunther Tulip filter implanted in Plaintiff was defective in design in that

its risks of harm exceeded its claimed benefits.

       67.    The Cook Defendants knew that safer alternative designs were available,

which would have prevented or significantly reduced the risk of the injury presented by the

Gunther Tulip filter. Further, it was economically and technologically feasible at the time

                                             17
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 18 of 26 PageID #:18




the filter left the control of the Cook Defendants to prevent or reduce the risk of such a

dangerous event by application of existing, or reasonably achievable, scientific knowledge.

       68.     Plaintiff and Plaintiff’s healthcare providers used the Gunther Tulip filter in

a manner that was reasonably foreseeable to the Cook Defendants.

       69.     Neither Plaintiff, nor Plaintiff’s healthcare providers, could have, by the

exercise of reasonable care, discovered the device’s defective condition or perceived its

unreasonable dangers prior to Plaintiff’s implantation with the device.

       70.     The defective design of the Gunther Tulip filter was a producing cause of

Plaintiff’s injuries.

       71.     As a result of the Gunther Tulip Filter’s defective design, Plaintiff has

suffered and will continue to suffer serious medical complication for which the solution

and ultimate economic loss have yet to be determined.

                             COUNT IV
         STRICT PRODUCTS LIABILITY – MANUFACTURING DEFECT

       72.     Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       73.     The Cook Defendants designed, set specifications, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the Gunther

Tulip filter that was implanted into Plaintiff.

       74.     The Gunther Tulip filter implanted in Plaintiff contained a condition or

conditions, which the Cook Defendants did not intend, at the time it left the Cook

Defendants’ control and possession.

                                              18
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 19 of 26 PageID #:19




       75.    Plaintiff and Plaintiff’s healthcare providers used the device in a manner that

was reasonably foreseeable to Cook Defendants.

       76.    As a result of this condition or these conditions, the product injured Plaintiff

and failed to perform as safely as the ordinary consumer would expect when used in a

reasonably foreseeable manner.

       77.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss have yet to be determined.

                            COUNT V
         BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       78.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       79.    At all times relevant to this action, the Cook Defendants designed,

researched, developed, manufactured, tested, labeled, inspected, advertised, promoted,

marketed, sold, and distributed into the stream of commerce the Gunther Tulip and Celect

IVC filters for use as a surgically implanted device used to prevent pulmonary embolisms

and for uses other than as approved and indicated in the product’s instructions, warnings,

and labels.

       80.    At the time and place of sale, distribution, and supply of the Cook Gunther

Tulip IVC filter to Plaintiff by way of Plaintiff’s healthcare providers and medical

facilities, the Cook Defendants expressly represented and warranted, by labeling materials



                                             19
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 20 of 26 PageID #:20




submitted with the product, that the Cook filter was safe and effective for its intended and

reasonably foreseeable use.

       81.    The Cook Defendants knew of the intended and reasonably foreseeable use

of the Gunther Tulip filter at the time they marketed, sold, and distributed the product for

use by Plaintiff, and impliedly warranted the product to be of merchantable quality, and

safe and fit for its intended use.

       82.    The Cook Defendants impliedly represented and warranted to the healthcare

community, Plaintiff and Plaintiff’s healthcare providers, that the Gunther Tulip filter was

safe and of merchantable quality and fit for the ordinary purpose for which the product was

intended and marketed to be used.

       83.    The representations and implied warranties made by the Cook Defendants

were false, misleading, and inaccurate because the Gunther Tulip filter was defective,

unsafe, unreasonably dangerous, and not of merchantable quality, when used in its intended

and/or reasonably foreseeable manner. Specifically, at the time of Plaintiff’s purchase of

the Gunther Tulip IVC filter from the Cook Defendants, through Plaintiff’s physicians and

medical facilities, it was not in a merchantable condition in that:

       a. It was designed in such a manner so as to be prone to an unreasonably high rate
          of failure, including fracture, migration, excessive tilting, causing thrombosis
          and/or perforation of bodily organs;

       b. It was designed in such a manner so as to result in an unreasonably high rate of
          injury to the organs and anatomy; and,

       c. It was manufactured in such a manner so that the Gunter Tulip filter system was
          inadequately, improperly and inappropriately prepared and/or finished, so as to
          be prone to an unreasonably high rate of failure and/or causing the device to fail.

                                             20
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 21 of 26 PageID #:21




       84.    Plaintiff and Plaintiff’s healthcare providers reasonably relied on the superior

skill and judgment of the Cook Defendants as the designers, researchers and manufacturers

of the product, as to whether the Gunther Tulip filter was of merchantable quality, safe and

fit for its intended use and also relied on the implied warranty of merchantability and fitness

for the particular use and purpose for which the Gunther Tulip IVC filter was manufactured

and sold.

       85.    The Cook Defendants placed the Gunther Tulip filter into the stream of

commerce in a defective, unsafe, and unreasonably dangerous condition, and the product

was expected to and did reach Plaintiff without substantial change in the condition in which

the Gunther Tulip filter was manufactured and sold.

       86.    The Cook Defendants breached their implied warranty because their Gunther

Tulip filter was not fit for its intended use and purpose.

       87.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss have yet to be determined.

                               COUNT VI
                FRAUD AND NEGLIGENT MISREPRESENTATION

       88.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       89.    At all times relevant to this cause, and as detailed above, the Cook

Defendants negligently provided Plaintiff, Plaintiff’s health care providers, and the general

medical community with false or incorrect information, or omitted or failed to disclose

                                              21
     Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 22 of 26 PageID #:22




material information concerning the Gunther Tulip filter, including, but not limited to,

misrepresentations relating to the following subject areas:

          a. safety of the Gunther Tulip filter;

          b. efficacy of the Gunther Tulip filter;

          c. rate of failure of the Gunther Tulip filter; and,

          d. approved uses of the Gunther Tulip filter.

          90.    The information distributed by the Cook Defendants to the public, the

medical community and Plaintiff’s healthcare providers was in the form of reports, press

releases, advertising campaigns, labeling materials, print advertisements, commercial

media containing material representations, which were false and misleading, and omitted

and concealed the truth about the dangers of the use of the Gunther Tulip filter. These

materials included instructions for use and warning document that was included in the

package of the Gunther Tulip filter that was implanted into Plaintiff.

          91.    The Cook Defendants’ intent and purpose in making these representations

was to deceive and defraud the public and the medical community, including Plaintiff’s

healthcare providers and Plaintiff’s agents; to gain the confidence of the public and the

medical community, including Plaintiff’s healthcare providers and Plaintiff’s agents; to

falsely assure them of the quality of the Gunther Tulip filter and its fitness for use; and to

induce the public and the medical community, including Plaintiff’s healthcare providers to

request, recommend, prescribe, implant, purchase, and continue to use the Gunther Tulip

filter.



                                                   22
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 23 of 26 PageID #:23




       92.    The foregoing representations and omissions by the Cook Defendants were

in fact false. The Gunther Tulip filter is not safe, fit, and effective for human use in its

intended and reasonably foreseeable manner. The use of the Gunther Tulip filter is

hazardous to the user’s health, and said device has a serious propensity to cause users to

suffer serious injuries, including without limitation, the injuries Plaintiff suffered. Further,

the device has a significantly higher rate of failure and injury than do other comparable

devices.

       93.    In reliance upon the false and negligent misrepresentations and omissions

made by the Cook Defendants, Plaintiff, Plaintiff’s agents, and Plaintiff’s healthcare

providers were induced to, and did use the Gunther Tulip filter, thereby causing Plaintiff

to sustain severe and permanent personal injuries.

       94.    The Cook Defendants knew and had reason to know that Plaintiff, Plaintiff’s

healthcare providers, Plaintiff’s agents, and the general medical community did not have

the ability to determine the true facts intentionally and/or negligently concealed and

misrepresented by the Cook Defendants, and would not have prescribed and implanted

same if the true facts regarding the device had not been concealed and misrepresented by

the Cook Defendants.

       95.    The Cook Defendants had sole access to material facts concerning the

defective nature of the product and its propensity to cause serious and dangerous side

effects in the form of dangerous injuries and damages to persons who are implanted with

the Gunther Tulip filter.


                                              23
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 24 of 26 PageID #:24




       96.    At the time the Cook Defendants failed to disclose and misrepresented the

foregoing facts, and at the time Plaintiff used the Gunther Tulip filter, Plaintiff, Plaintiff’s

healthcare providers and the Plaintiff’s agents were unaware of said the Cook Defendants’

intentional and negligent misrepresentations and omissions.

       97.    Plaintiff’s healthcare providers, Plaintiff’s agents, and the general medical

community reasonably relied upon the foregoing misrepresentations and omissions made

by the Cook Defendants where the concealed and misrepresented facts were critical to

understanding the true dangers inherent in the use of the Gunther Tulip filter.

       98.    Plaintiff’s healthcare providers and Plaintiff’s agents’ reliance on the

foregoing misrepresentations and omissions by the Cook Defendants was the direct and

proximate cause of Plaintiff’s injuries as described herein. As a result of the Cook

Defendants’ misrepresentations and omissions, Plaintiff has suffered and will continue to

suffer serious physical injuries, pain and suffering, mental anguish, medical expenses, loss

of enjoyment of life, disability, and other losses, in an amount to be determined at trial.

                             PUNITIVE DAMAGES CLAIM

       99.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       100.   Plaintiff is entitled to an award of punitive and exemplary damages based

upon the Cook Defendants’ intentional, willful, knowing, fraudulent, malicious acts,

omissions, and conduct, and their complete and total disregard for the public safety and

welfare.


                                              24
    Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 25 of 26 PageID #:25




       101.   The Cook Defendants had knowledge of, and were in possession of evidence

demonstrating that, the Gunther Tulip filter was defective, unreasonably dangerous, and

had a substantially higher failure rate than did other similar devices on the market. Despite

their knowledge, the Cook Defendants failed to, among other purposeful acts, inform or

warn Plaintiff, Plaintiff’s agents, or her healthcare providers of the dangers, establish and

maintain an adequate quality and post-market surveillance system, and recall the Gunther

Tulip filter from the market.

       102.   As a direct, proximate, and legal result of the Cook Defendants’ acts and

omissions as described herein, Plaintiff has suffered and will continue to suffer serious

physical injuries, pain and suffering, mental anguish, medical expenses, loss of enjoyment

of life, disability, and other losses, in an amount to be determined at trial.

                                PRAYER FOR DAMAGES

       WHEREFORE, Plaintiff, NATASHA OWENS, prays for relief on the entire

complaint, as follows:

       a.     Judgment to be entered against all Cook Defendants on all causes of action
              of this Complaint, including but not limited to:

              1.      Physical pain and suffering in the past and which, in reasonable
                      probability, she will continue to suffer in the future;

              2.      Physical impairment and incapacity in the past and which, in
                      reasonable probability, she will continue to suffer in the future;

              3.      Mental anguish in the past and which, in reasonable probability, she
                      will sustain in the future;

              4.      Reasonable and necessary medical expenses for treatment received in
                      the past and, based upon reasonable medical probability, the
                      reasonable medical expenses she will need in the future;

                                              25
Case: 1:21-cv-02477 Document #: 1 Filed: 05/07/21 Page 26 of 26 PageID #:26




         5.     Disfigurement in the past and which, in reasonable probability, she
                will continue to suffer in the future; and,

         6.     Punitive damages.

  b.     Plaintiff be awarded full, fair, and complete recovery for all claims and
         causes of action relevant to this action;

  c.     Plaintiff be awarded all appropriate costs, fees, expenses, and pre-judgment
         and post judgment interest pursuant to the laws of the State of Illinois as
         authorized by law on the judgments entered in Plaintiff’s behalf; and,
  d.     Such other relief the court deems just and proper.
                        DEMAND FOR JURY TRIAL

  Plaintiff hereby demands trial by jury on all issues.

  DATED: May 7, 2021.                Respectfully submitted,

                                         ROMANUCCI & BLANDIN, LLC

                                         By:/s/Bryce Hensley
                                         Bryce Hensley (IL #6327025)
                                         321 North Clark, Street Suite 900
                                         Chicago, IL 60654
                                         Telephone: (312) 458-1000
                                         Facsimile: (312) 458-1004
                                         bhensley@rblaw.net

                                         DALIMONTE RUEB STOLLER, LLP

                                         /s/ Paul L. Stoller
                                         Paul L. Stoller
                                         2425 E. Camelback Rd., Suite 500
                                         Phoenix, AZ 85016
                                         Telephone: (602) 888-2807
                                         paul@drlawllp.com

                                         Attorneys for Plaintiffs




                                        26
